Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 1 of 27 Page ID #:1187



  1
  2
  3
  4
  5
  6
  7
  8
                            UNITED STATES DISTRICT COURT
  9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
          TRACEY L. Y.,1                            Case No. ED CV 19-01096-RAO
12
                           Plaintiff,
13
               v.                                   MEMORANDUM OPINION AND
14                                                  ORDER
          ANDREW M. SAUL, Commissioner of
15        Social Security,
16                         Defendant.
17
18
      I.      INTRODUCTION
19
              Plaintiff Tracey L. Y. (“Plaintiff”) challenges the Commissioner’s denial of
20
      her application for a period of disability, disability insurance benefits (“DIB”), and
21
      supplemental security income. For the reasons stated below, the decision of the
22
      Commissioner is AFFIRMED.
23
      II.     PROCEEDINGS BELOW
24
              On February 27, 2015, Plaintiff filed a Title II application for DIB alleging
25
      disability beginning on May 20, 2013. (Administrative Record (“AR”) 283-84.) Her
26
      1
27     Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
      and the recommendation of the Committee on Court Administration and Case
28    Management of the Judicial Conference of the United States.
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 2 of 27 Page ID #:1188



  1   application was initially denied on August 25, 2015, and upon reconsideration on
  2   January 6, 2016. (AR 212-16, 218-22.) Plaintiff filed a Title XVI application for
  3   supplemental security income on August 30, 2016. (AR 211.) Her Title XVI
  4   application was denied upon reconsideration on March 19, 2017. (Id.) Plaintiff filed
  5   a written request for hearing, and a hearing was held on May 2, 2018. (AR 223-24,
  6   153-83.) Represented by counsel, Plaintiff appeared and testified, along with an
  7   impartial vocational expert (“VE”).       (AR 153-83.)        On May 31, 2018, the
  8   Administrative Law Judge (“ALJ”) found that Plaintiff had not been under a
  9   disability, pursuant to the Social Security Act, from May 20, 2013, through the date
10    of the decision. (AR 74.) The ALJ’s decision became the Commissioner’s final
11    decision when the Appeals Council denied Plaintiff’s request for review. (AR 1-4.)
12    Plaintiff filed this action on June 13, 2019. (Dkt. No. 1.)
13          The ALJ followed a five-step sequential evaluation process to assess whether
14    Plaintiff was disabled under the Social Security Act. See Lester v. Chater, 81 F.3d
15    821, 828 n.5 (9th Cir. 1995). At step one, the ALJ found that Plaintiff had not
16    engaged in substantial gainful activity since May 20, 2013, the alleged onset date
17    (“AOD”). (AR 60.) At step two, the ALJ found that Plaintiff has the following
18    severe impairments: degenerative disc disease of the cervical and lumbar spine;
19    degenerative changes of the shoulder and knee; and depression with anxiety. (AR
20    61.) At step three, the ALJ found that Plaintiff “does not have an impairment or
21    combination of impairments that meets or medically equals the severity of one of the
22    listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d),
23    404.1525, 404.1526, 416.920(d), 416.925 and 416.926).” (Id.)
24          Before proceeding to step four, the ALJ found that Plaintiff had the residual
25    functional capacity (“RFC”) to:
            [P]erform light work . . . except she can occasionally climb, balance,
26
            stoop, kneel, crouch, and crawl. She can perform tasks of a nature that
27          can be learned within a short demonstration period of up to 30 days
            with no more than frequent changes to the workplace tasks and duties.
28
                                                 2
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 3 of 27 Page ID #:1189


             She can maintain concentration, pace, persistence, at that limited range
  1
             of tasks for two hours at a time before taking a regularly scheduled
  2          break and then returning to work throughout the workday.
  3
      (AR 63-64.)
  4
             At step four, the ALJ found that Plaintiff is unable to perform any of her past
  5
      relevant work. (AR 71.) At step five the ALJ found there are jobs that exist in
  6
      significant numbers in the national economy that the claimant can perform. (AR 72;
  7
      see AR 73-74.) Accordingly, the ALJ determined that, as to Plaintiff’s claim for a
  8
      period of disability, DIB, and supplemental security income, Plaintiff had not been
  9
      under a disability from the AOD through the date of the decision. (AR 74.)
10
      III.   STANDARD OF REVIEW
11
             Under 42 U.S.C. § 405(g), a district court may review the Commissioner’s
12
      decision to deny benefits. A court must affirm an ALJ’s findings of fact if they are
13
      supported by substantial evidence and if the proper legal standards were applied.
14
      Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). “‘Substantial evidence’
15
      means more than a mere scintilla, but less than a preponderance; it is such relevant
16
      evidence as a reasonable person might accept as adequate to support a conclusion.”
17
      Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (citing Robbins v. Soc.
18
      Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006)). An ALJ can satisfy the substantial
19
      evidence requirement “by setting out a detailed and thorough summary of the facts
20
      and conflicting clinical evidence, stating his interpretation thereof, and making
21
      findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citation omitted).
22
             “[T]he Commissioner’s decision cannot be affirmed simply by isolating a
23
      specific quantum of supporting evidence. Rather, a court must consider the record
24
      as a whole, weighing both evidence that supports and evidence that detracts from the
25
      Secretary’s conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001)
26
      (citations and internal quotation marks omitted). “‘Where evidence is susceptible to
27
      more than one rational interpretation,’ the ALJ’s decision should be upheld.” Ryan
28
                                                3
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 4 of 27 Page ID #:1190



  1   v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v.
  2   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)); see Robbins, 466 F.3d at 882 (“If the
  3   evidence can support either affirming or reversing the ALJ’s conclusion, we may not
  4   substitute our judgment for that of the ALJ.”). The Court may review only “the
  5   reasons provided by the ALJ in the disability determination and may not affirm the
  6   ALJ on a ground upon which he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th
  7   Cir. 2007) (citing Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)).
  8   IV.   DISCUSSION
  9         Plaintiff raises two issues for review: (1) whether the ALJ properly considered
10    the opinion evidence of record; and (2) whether the ALJ properly considered
11    Plaintiff’s statements and testimony. (See Joint Submission (“JS”) 4.)
12          A.     The ALJ Properly Considered Plaintiff’s Statements and
13                 Testimony2
14          Plaintiff argues that the ALJ failed to articulate legally sufficient reasons for
15    rejecting Plaintiff’s testimony. (JS 23; see JS 16-23, 29.) The Commissioner
16    disagrees. (JS 23; see JS 23-28.)
17                 1.     Plaintiff’s May 2, 2018 Testimony
18          Plaintiff testified that she lives in a mobile home with her mother. (AR 161.)
19    She stated that she can get out of bed and dress herself. (Id.) Plaintiff’s mother takes
20    care of the house, including cooking, cleaning, laundry, and grocery shopping. (AR
21    161-62.) When Plaintiff helps with the cooking, she starts something in the crockpot.
22    (Id.) She does her own laundry. (Id.)
23          Plaintiff said that she keeps busy by talking with girlfriends on the phone,
24    reading, and “a lot of tv watching.” (AR 163.) She sees her friends occasionally.
25          ///
26    2
        Because the ALJ first considered Plaintiff’s subjective symptom testimony in
27    assessing Plaintiff’s RFC, the Court addresses whether the ALJ properly considered
      Plaintiff’s statements and testimony before discussing the ALJ’s consideration of the
28    opinion evidence.
                                                 4
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 5 of 27 Page ID #:1191



  1   (Id.) They will usually pick her up and drive her to their homes to sit around and
  2   catch up. (Id.)
  3         Plaintiff testified that she is “pretty much permanent and stationary on [her]
  4   lower back.” (AR 163-64.) She had a right knee surgery in November 2017 for an
  5   ACL meniscus tear and a Baker’s cyst. (AR 164.) Plaintiff explained that her doctor
  6   informed her that she is “bone on bone” on her right knee and will require a total
  7   knee replacement. (Id.) Plaintiff’s left knee also has meniscus and ACL tears and
  8   she will undergo surgery once her leg is stronger. (Id.) She has had right shoulder,
  9   rotator cuff, labrum tear, and two neck surgeries. (Id.) Plaintiff reports “[a] lot of
10    pain, a lot of hard time swallowing.” (Id.) She also had “back surgeries, interior,
11    posterior, [and] fusion on [her] lower back.” (Id.) Plaintiff was also informed that
12    because her right shoulder does not have cartilage on the back, it is highly possible
13    that she will need a shoulder replacement. (Id.)
14          Plaintiff finished the 11th grade and obtained her GED. (AR 158.) She last
15    worked in May 2013, as a phlebotomist for United West Labs. (AR 159.) She ran
16    an outpatient laboratory which included a “program doing in-home draws where
17    [she] would get up before work and would travel to all of these board and care
18    homes.” (AR 167.) Plaintiff described these blood draws as “hard draws” because
19    the patients were mostly disabled and could be combative. (Id.) Plaintiff would then
20    go to work and see her “regular patients.” (AR 168.) She would do all the paperwork,
21    the draws, clean the offices, stock, and order. (Id.) She described it as a “one-man
22    show.” (Id.)
23          Plaintiff stopped working because of neck pain and because her arms were
24    going numb. (AR 159, 168-69.) She had pain that went down her right leg into her
25    right foot which was causing numbness and pain. (AR 159.) Plaintiff left her job
26    because she was “written off by a doctor.” (Id.)
27          In 2010, a car drove through Plaintiff’s place of employment and hit her from
28    behind, propelling her across the room. (Id.) The injuries that Plaintiff sustained

                                                5
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 6 of 27 Page ID #:1192



  1   from the accident “started giving [her] limitations at work.” (Id.) Plaintiff explained
  2   that keeping up with her day to day work and trying to deal with the pain and get
  3   through it started to break her down. (AR 168.) Plaintiff expressed limitations,
  4   including driving, bending over, and walking. (Id.) Her arms were going numb and
  5   “[t]rying to draw proficiently was starting to become a problem.” (Id.) “[T]he pain
  6   was just getting worse and worse and train of thought and just trying to be proficient
  7   at what [she] was doing was diminishing.” (Id.) Plaintiff had limited mobility and
  8   shoulder pain “as far as raising her arms or trying to squat to draw blood for some of
  9   the harder bloods or constantly bending.” (AR 169.)
10          Plaintiff also worked as her sister’s primary care giver through May 2013. (AR
11    160.) Plaintiff’s sister lived with her until 2015. (Id.)
12          Plaintiff reported having limited mobility post-surgery. (AR 169.) She cannot
13    bend, stoop, or kneel because her knees hurt. (Id.) She also noted that the mobility
14    on her neck is not there. (Id.) She also has numbness in her arms, “like a constant
15    tingling in [her] arms,” so she does not feel that she can do her job. (Id.)
16          Plaintiff testified that she does “some texting on the phone,” but she would
17    rather “talk to a person than text.” (AR 170.) She did not know how many texts or
18    emails she can write because she is not a huge texter. (Id.) She could write out a
19    handwritten page. (Id.) Plaintiff described being limited in her ability to stand before
20    the pain takes over. (Id.) She can stand for 15 to 20 minutes before needing to sit
21    down. (Id.) Prolonged sitting causes everything to tighten up, and she can feel it in
22    her lower back and legs. (Id.) Plaintiff can sit for 15 to 20 minutes before she has to
23    stand. (AR 170-71.) She would normally get up and “do a little bit of a walk.” (AR
24    171.) She testified that she tries to stretch out and lay on her back. (Id.) Plaintiff
25    explained that “most relief comes when [she is] laying straight or reclining.” (Id.)
26    Plaintiff can walk “maybe half a block, quarter of a block” before she needs to stop
27    because of pain or fatigue. (Id.) She can lift a couple of pounds. (Id.) Plaintiff said
28    she can grocery shop but cannot “put anything significant in the basket.” (AR 172.)

                                                 6
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 7 of 27 Page ID #:1193



  1         Plaintiff testified that she uses hand braces and wears a brace on her right knee.
  2   (AR 172.) Plaintiff’s hand braces do not help much because she does not feel pain
  3   in her hands, but rather numbness. (Id.) Her knee brace gives some stability. (Id.)
  4         Aside from going to doctors’ appointments, Plaintiff said she goes out once or
  5   twice per week. (AR 172.) If she overexerts herself, she stays in bed with a “heating
  6   pad” on her back for one or two days. (Id.) Plaintiff stated that she takes ibuprofen
  7   for the pain and takes anxiety medication. (Id.) She described experiencing panic
  8   attacks. (AR 173.) Her anxiety comes on depending on what she needs to do. (AR
  9   173-74.) She stated that she suffers from anxiety before driving and that her ex-
10    husband drove her to the hearing. (AR 157-158, 174.)
11          Finally, Plaintiff testified that she “hate[s] being in the situation that [she is]
12    in.” (AR 182.) She loved her job and wishes that she could return to work. (Id.)
13                 2.     Plaintiff’s May 11, 2015 Function Report
14          On May 11, 2015, Plaintiff prepared a function report. (See AR 335-43.) She
15    reported that her anxiety keeps her from doing things on her own or from operating
16    a car on some days. (AR 335.) Plaintiff’s lower back pain restricts her from standing,
17    walking, bending, stooping, and kneeling. (Id.) Her right shoulder restricts her range
18    of motion “as far as reaching across or above [her].” (Id.)
19          During the day, Plaintiff reported that she feeds the animals, takes care of her
20    children and takes them to school, cleans the kitchen, waters the front and back yard,
21    and does laundry. (AR 336.) Plaintiff then rests until dinner. (Id.) Before her
22    injuries, Plaintiff was able to clean her house, go shopping, hike, dirt bike ride, water
23    tube, dance, and exercise. (Id.) Plaintiff stated that she is unable to sleep due to
24    lower back, shoulder, and neck pain. (Id.)
25          Plaintiff reported no problems with her ability to perform personal care or take
26    medicine. (AR 336-337.) She prepares her own meals such as frozen dinners or
27    “easy one dish dinners,” which take between five to 15 minutes to prepare. (AR 337.)
28    Her cooking habits have changed since her injuries, and she reported that she is

                                                 7
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 8 of 27 Page ID #:1194



  1   unable to stand and prepare time consuming meals because of her lower back pain.
  2   (Id.)
  3           As to household chores, Plaintiff reported that she dusts, wipes counters in the
  4   kitchen and bathroom, does “limited sweeping,” takes out the trash, waters the yard
  5   and plants, and does laundry. (AR 337.) She does not need encouragement to do
  6   these things. (Id.) She goes outside daily. (AR 338.) When she goes out, she drives
  7   a car. (Id.) She can go out alone. (Id.) Plaintiff shops on her computer for household
  8   items twice per year. (Id.) Plaintiff reported that she is able to pay her bills, count
  9   change, handle a savings account, and use a checkbook or money order. (Id.)
10    Plaintiff stated that her ability to handle money has not changed since her illnesses.
11    (AR 339.)
12            Plaintiff’s hobbies and interests include cooking, hiking, ATV riding, and
13    water tubing. (AR 339.) Since her injury, these activities cause her extreme pain in
14    her lower back and neck. (Id.) She stated that she spends time with others weekly,
15    either by talking on the phone or in person. (Id.) She does not have to be reminded
16    to go places. (Id.) Plaintiff does not have problems getting along with family,
17    friends, neighbors, or others. (Id.) Since her injuries, Plaintiff has restricted her
18    activities depending on where and what is involved. (Id.)
19            Plaintiff reported that her injuries affect her ability to lift, squat, bend, stand,
20    reach, walk, sit, kneel, talk, and climb stairs. (AR 340.) Plaintiff’s injuries also affect
21    her memory, her ability to complete tasks, concentrate, understand, and follow
22    instructions. (Id.) Her anxiety and depression affect her other limitations. (Id.) She
23    stated that she can walk half a mile to a mile before needing to rest for 20 or 30
24    minutes. (Id.) Plaintiff stated that she can finish tasks that she starts. (Id.) She can
25    follow written and spoken instructions “okay.” (Id.) She reported that she gets along
26    well with authority figures. (AR 341.) She has never been fired or laid off from a
27    job because of problems getting along with others. (Id.) She does not handle stress
28    or changes in routine well. (Id.) She has noticed unusual behaviors or fears. (Id.)

                                                   8
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 9 of 27 Page ID #:1195



  1   Plaintiff takes Percocet, Norco, and Valium for her conditions. (AR 342.) These
  2   medications cause drowsiness. (Id.)
  3                3.    Applicable Legal Standards
  4          “In assessing the credibility of a claimant’s testimony regarding subjective
  5   pain or the intensity of symptoms, the ALJ engages in a two-step analysis.” Molina
  6   v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (citing Vasquez v. Astrue, 572 F.3d
  7   586, 591 (9th Cir. 2009)). “First, the ALJ must determine whether the claimant has
  8   presented objective medical evidence of an underlying impairment which could
  9   reasonably be expected to produce the pain or other symptoms alleged.” Treichler v.
10    Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014) (quoting
11    Lingenfelter, 504 F.3d at 1036) (internal quotation marks omitted). If so, and if the
12    ALJ does not find evidence of malingering, the ALJ must provide specific, clear and
13    convincing reasons for rejecting a claimant’s testimony regarding the severity of his
14    symptoms. Id. The ALJ must identify what testimony was found not credible and
15    explain what evidence undermines that testimony. Holohan v. Massanari, 246 F.3d
16    1195, 1208 (9th Cir. 2001). “General findings are insufficient.” Lester, 81 F.3d at
17    834.
18                 4.    Discussion
19           “After careful consideration of the evidence,” the ALJ found that Plaintiff’s
20    “medically determinable impairments could reasonably be expected to cause the
21    alleged symptoms,” but found that Plaintiff’s “statements concerning the intensity,
22    persistence and limiting effects of these symptoms are not entirely consistent with
23    the medical evidence and other evidence in the record.” (AR 64.) The ALJ found
24    that “the evidence of record does not support the extent of [Plaintiff’s] allegations”
25    and Plaintiff’s “day-to-day activities are inconsistent with the extent of her
26    allegations.”3 (AR 68.) No malingering allegation was made, and therefore, the
27
      3
        The Commissioner contends that the ALJ also relied on Plaintiff’s course of
28    treatment. (JS 26.) Plaintiff contends that surgery is not a conservative process. (JS
                                                9
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 10 of 27 Page ID #:1196



  1   ALJ’s reasons must be “clear and convincing.”
  2                       a.    Reason No. 1: Inconsistency Between Plaintiff’s
  3                             Symptom Testimony and the Medical Record
  4         The lack of supporting objective medical evidence cannot form the sole basis
  5   for discounting testimony, but it is a factor that the ALJ may consider in making a
  6   credibility determination. Burch, 400 F.3d at 681; Rollins v. Massanari, 261 F.3d
  7   853, 857 (9th Cir. 2001) (citing 20 C.F.R. § 404.1529(c)(2)). Plaintiff argues that
  8   “[t]he records cited by the ALJ do not provide a clear and convincing basis for
  9   rejecting [Plaintiff’s] symptoms and limitations.” (JS 20; see JS 19-22.)
 10         After summarizing the objective medical evidence, the ALJ found that the
 11   evidence of record did not support the extent of Plaintiff’s allegations. (AR 68; see
 12   AR 64-68.)     Specifically, the ALJ found that Plaintiff had a “long history of
 13   orthopedic complaints, which have shifted in focus, and improved with surgical
 14   intervention despite failure to follow through with formal physical therapy.”4 (AR
 15   68, citing AR 660, 682, 702, 764, 1008.) The ALJ also found that even though
 16   Plaintiff has “residual pain and stiffness, she retains an independent gait, normal
 17   station, and intact strength and sensation, without focal deficits.” (AR 68, citing AR
 18   485, 660-61, 680, 682-83, 724, 739, 757, 790, 842.) As to Plaintiff’s psychological
 19   condition, the ALJ notes that there is minimal reference to psychological issues
 20
 21   29.) However, the ALJ did not rely on Plaintiff’s course of treatment, but instead
      simply noted that Plaintiff’s “[t]reatment notes document several years of
 22   conservative treatment for low back pain following a workplace injury in 2010.” (AR
 23   384, 386.) Because the ALJ did not rely on Plaintiff’s alleged conservative treatment,
      the Court may not review the reason now presented by the Commissioner. Orn, 495
 24   F.3d at 630 (the Court may review only “the reasons provided by the ALJ in the
 25   disability determination and may not affirm the ALJ on a ground upon which he did
      not rely”).
 26   4
        Plaintiff takes issue with the ALJ’s indication that Plaintiff may not have been fully
 27   compliant with treatment. (JS 21.) However, the ALJ did not rely on Plaintiff’s
      potential noncompliance in considering Plaintiff’s testimony, but rather on Plaintiff’s
 28   improvement despite instances of noncompliance. (See AR 68.)
                                                10
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 11 of 27 Page ID #:1197



  1   despite her receiving treatment for other conditions and she has intact cognition,
  2   memory, judgment, and insight. (AR 68, citing AR 673-77, 727, 752.)
  3         As to Plaintiff’s lower back pain, the ALJ noted several normal examination
  4   results following Plaintiff’s 2010 injury. (AR 65, citing AR 404-12, 435, 437, 457,
  5   527-28, 629-72, 686-742.) The ALJ pointed to treatment records documenting
  6   Plaintiff’s ability to balance on her toes and heels, squat fully, ambulate
  7   independently, and that Plaintiff had full strength. (AR 65, citing AR 494, 513, 581-
  8   82, 585-86, 656, 710-12.) The ALJ also relied on 2014 and 2015 records that
  9   identified tenderness and stiffness, but also showed Plaintiff had full strength, normal
 10   reflexes, no focal neurological findings, and an independent gait with no apparent
 11   distress. (AR 65, citing AR 486, 680-82, 757, 761.) Additionally, the ALJ relied on
 12   treatment records documenting improvement in Plaintiff’s condition after she
 13   underwent a lumbar fusion in August 2014. (AR 65, citing AR 660-61.) Plaintiff
 14   also reported that her back pain was significantly improving. (AR 660.) The ALJ
 15   also cited to an August 2015 “medical re-evaluation” in which Plaintiff reported that
 16   the “surgery was helpful in that she no longer experienced sharp shooting pain along
 17   the right leg” and that “painful muscle spasms in the lower back subsided somewhat.”
 18   (AR 65, citing AR 745.)
 19         Similarly, as to Plaintiff’s history of degenerative disc disease of the cervical
 20   spine, the ALJ relied on normal examination results in spite of Plaintiff’s claims of
 21   sore muscles, stiffness, and neck pain. (AR 66; see AR 494, 578, 655.) The ALJ
 22   noted that “there was no electrodiagnostic evidence of cervical radiculopathy.” (AR
 23   66; see AR 437, 457.) Additionally, Plaintiff’s physician opined that “historic
 24   imaging did not demonstrate any significant degenerative changes consistent with
 25   her complaints.” (AR 66; see AR 660.)
 26         The ALJ also noted that in 2014, Plaintiff “complained of increasing radicular
 27   symptoms” and “imaging documented a disc herniation compressing the left C7
 28   nerve root.” (AR 66, citing AR 665, 669.) However, the ALJ pointed to non-focal

                                                11
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 12 of 27 Page ID #:1198



  1   neurological findings, preserved strength, and Plaintiff’s ability to ride a bike over
  2   five miles without restriction. (AR 66, citing AR 485, 699, 771, 790, 842.) While
  3   Plaintiff underwent a cervical fusion on March 6, 2015, the ALJ relied on notes
  4   indicating that Plaintiff’s symptoms had resolved after the surgery, Plaintiff
  5   “look[ed] good,’ had been participating in childcare, was able to drive, and x-rays
  6   revealed normal bone quality and indicated that the surgical hardware was intact.”
  7   (AR 66, citing AR 680, 682-83, 702, 764, 768.) The ALJ also noted that, following
  8   the surgery, Plaintiff did not appear to be in acute or chronic distress, she “retained
  9   grossly intact strength, intact grip, well-preserved sensation, and physiologic
 10   reflexes, and provocative testing was negative.” (AR 66, citing AR 680, 682, 753.)
 11   Plaintiff found relief in analgesic injections and chiropractic adjustment, but did not
 12   receive physical therapy. (AR 66, citing AR 745-46.) The ALJ did find that Plaintiff
 13   had a brief setback in 2015 when Plaintiff had to undergo revisionary surgery due to
 14   pseudarthrosis secondary to tobacco abuse, but subsequent records make minimal
 15   reference to the condition and there was no significant intervention. (AR 66, citing
 16   AR 884, 888, 955.)
 17          As to Plaintiff’s right shoulder impingement, the ALJ found that Plaintiff’s
 18   condition improved markedly after her September 2013 surgery. (AR 66, citing AR
 19   473, 690.) The ALJ noted that in spite of Plaintiff’s failure to participate in
 20   postsurgical physical therapy, “subsequent examinations were negative for
 21   impingement or instability, imaging did not identify significant degenerative joint
 22   disease or failure of the rotator cuff repair, and her doctor felt that no further treatment
 23   was indicated.” (AR 66, citing AR 681, 691, 694, 728, 764.) Additionally, the ALJ
 24   relied on the fact that treatment notes did not identify any worsening or treatment
 25   after the surgery. (AR 66-67.) For example, the ALJ noted that in October 2014,
 26   Plaintiff’s physician found Plaintiff had some tenderness and a limited range of
 27   motion, but found Plaintiff had “markedly improved” and “no further treatment [was]
 28   indicated.” (AR 67, citing AR 690-91.) In treatment records from 2015, Plaintiff

                                                  12
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 13 of 27 Page ID #:1199



  1   reported pain, but the ALJ noted that the records showed no evidence of loss of
  2   strength, impingement, deformity, instability, or neurovascular or neurological
  3   abnormality, and x-rays showed no evidence of significant degenerative joint disease.
  4   (AR 67, citing AR 679, 681, 764.) The ALJ also noted that “[c]urrent records make
  5   no significant reference to the condition.” (AR 67, citing AR 768-1015.)
  6         Regarding Plaintiff’s complaints about her knees, the ALJ relied on Plaintiff’s
  7   post-surgery improvement and Plaintiff’s reports that she was feeling better. (AR 67,
  8   citing AR 1000-01, 1005.) A February 2018 evaluation showed that Plaintiff had
  9   significant improvement in range of motion, and a month later Plaintiff reported
 10   improvement of pain at night, while the examination showed Plaintiff was “free of
 11   instability.” (AR 67, citing AR 1008, 1012.)
 12         Finally, as to Plaintiff’s depression, the ALJ found that the “record contains
 13   minimal reference to evaluation and treatment of depression with anxiety, largely
 14   limited to intermittent prescription of medications.” (AR 68.) The ALJ relied on a
 15   June 17, 2015 psychiatric evaluation and found Plaintiff “remains independent in
 16   completing her activities of daily living and demonstrates appropriate behavior,
 17   cognition, memory, judgment, and insight upon examination.” (Id., citing AR 673-
 18   77.) The ALJ noted that Plaintiff was prescribed an anti-depressant in July 2015 and
 19   reported depression and anxiety in August 2015 (AR 727, 746), but that in August
 20   2015, Plaintiff denied stress, mood swings, or panic attacks (AR 752). (AR 68.)
 21         The Court finds that the ALJ thoroughly considered Plaintiff’s medical records
 22   (see AR 64-68) and found the records did not support Plaintiff’s allegations of
 23   disabling symptoms (see AR 68). See Reddick, 157 F.3d at 725. Throughout the
 24   medical record are examination notes and reports showing normal results, all of
 25   which the ALJ was permitted to rely on in assessing Plaintiff’s testimony. See Garza
 26   v. Astrue, 380 F. App’x 672, 674 (9th Cir. 2010) (finding that an ALJ properly
 27   considered a claimant’s normal exam findings when noting a lack of objective
 28   medical evidence to support the claimant’s allegations); Margolis v. Berryhill, No.

                                               13
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 14 of 27 Page ID #:1200



  1   CV 17-5047 SS, 2018 WL 3129775, at *10 (C.D. Cal. June 22, 2018) (holding that
  2   ALJ may rely on normal and unremarkable examinations in discounting a claimant’s
  3   subjective testimony). Additionally, the ALJ was allowed to rely on examination
  4   notes and reports showing Plaintiff’s improved condition. See De Herrera v. Astrue,
  5   372 F. App’x 771, 774 (9th Cir. 2010) (finding that an ALJ properly considered a
  6   claimant’s improved condition with treatment in discounting a claimant’s complaints
  7   of debilitating pain); Huntsman v. Colvin, No. EDCV 13-1300 JC, 2014 WL 808020,
  8   at *9 (C.D. Cal. Feb. 28, 2014) (holding that ALJ may rely on medical records
  9   reflecting improvement over time and refusing to “second guess the ALJ's reasonable
 10   interpretation of this medical evidence which is supported by substantial evidence in
 11   the record.”). Accordingly, the inconsistency between Plaintiff’s testimony and the
 12   medical evidence in the record is a specific, clear and convincing reason for
 13   discounting Plaintiff’s subjective symptom testimony.
 14                      b.     Reason No. 2: Activities of Daily Living
 15         Inconsistencies between symptom allegations and daily activities may act as a
 16   clear and convincing reason to discount a claimant’s credibility. See Tommasetti v.
 17   Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008); Bunnell v. Sullivan, 947 F.2d 341, 346
 18   (9th Cir. 1991).
 19         Here, the ALJ found that Plaintiff’s “day-to-day activities are inconsistent with
 20   the extent of her allegations.” (AR 68.) The ALJ cited records indicating that
 21   Plaintiff is able to walk two miles per day and can ride her bike for more than five
 22   miles without restrictions. (Id., citing AR 485, 660-61, 680, 682-83, 724, 739, 757,
 23   790, 842.) Plaintiff contends that “[t]he surgical report cited by the ALJ does not
 24   support activities in contradiction to [Plaintiff’s] testimony and statements.” (JS 21,
 25   citing AR 790.) The Court agrees that some of the records that the ALJ relied on in
 26   finding that Plaintiff can walk two miles and ride her bike for more than five miles
 27   are not supportive. For example, the ALJ relied on a March 6, 2015 note which
 28   discusses Plaintiff’s surgery but makes no mention of Plaintiff’s ability to walk or

                                                14
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 15 of 27 Page ID #:1201



  1   ride a bike. (AR 68, citing AR 790.) The ALJ also relied on an orthopedic evaluation
  2   in which Plaintiff explained she was “walking only to a limited degree,” but her
  3   physician “encouraged her to walk up to two miles a day.” (AR 724.) Plaintiff argues
  4   that this “note does not establish that [Plaintiff] was engaging in any of the activities
  5   that [her doctor] recommended, just that [her doctor] did so.” (JS 21.) However, the
  6   ALJ also relied on an October 2014 evaluation where Plaintiff reported that “her
  7   husband [was] making her walk two miles a day.” (AR 68, citing AR 660-61.)
  8         Plaintiff’s ability to walk two miles per day does not, on its own, detract from
  9   Plaintiff’s subjective complaints.    Here, Plaintiff’s physician “encouraged” and
 10   “push[ed] her to walk more.” (AR 724.) Some activities, such as walking, “are not
 11   necessarily transferable to the work setting with regard to the impact of pain” because
 12   “[a] patient may do these activities despite pain for therapeutic reasons, but that does
 13   not mean she could concentrate on work despite the pain or could engage in similar
 14   activity for a longer period given the pain involved.” Vertigan, 260 F.3d at 1050;
 15   Castillo v. Colvin, No. ED CV 12-0897 JCG, 2013 WL 1855783, at *1 n.3 (C.D. Cal.
 16   Apr. 29, 2013) (finding that walking is “not so physically or mentally demanding that
 17   any inconsistencies are apparent”). However, the Court finds it was appropriate for
 18   the ALJ to weigh the evidence in the medical records against Plaintiff’s testimony
 19   regarding her limitations.
 20         Likewise, the Court finds that the ALJ was permitted to weigh the evidence
 21   regarding Plaintiff’s swimming activities against her testimony regarding limitations
 22   on walking and standing. Plaintiff told her physician that she likes to swim and visits
 23   the river often as “she feels quite good in the water and swims regularly and does a
 24   form of pool or water therapy while at the river.” (AR 739.) The ALJ noted that this
 25   is inconsistent with Plaintiff’s reported neck and upper extremity pain. (AR 68.) As
 26   discussed above in relation to Plaintiff’s ability to walk two miles, Plaintiff’s ability
 27   to swim regularly does not, on its own, detract from her statements. Vertigan, 260
 28   F.3d at 1050. However, the Court finds that the ALJ was permitted to rely on the

                                                 15
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 16 of 27 Page ID #:1202



  1   overall level activity displayed by Plaintiff in evaluating her credibility. See John C.
  2   S. v. Saul, No. CV 18-5901-KS, 2019 WL 3067584, at *8 (C.D. Cal. July 12, 2019)
  3   (“ALJ reasonably found that evidence of swimming was inconsistent with Plaintiff's
  4   allegations of constant, debilitating pain, even if an activity such as therapeutic
  5   swimming does not necessarily transfer to a work setting”).
  6            The ALJ cited other daily activities that were inconsistent with the degree of
  7   limitations Plaintiff reported, stating that while Plaintiff alleges “profound physical
  8   limitation preventing sitting or standing for more than 20 minutes at a time or lifting
  9   more than two pounds, the record indicates that she has been physically active.” (AR
 10   68.) The ALJ relied on Plaintiff’s function report statements in which Plaintiff
 11   “admitted that she is able to perform her own dressing, bathing, eating, and toileting,
 12   water[ing] her yard and garden, pick[ing] up around the house, do[ing] her own
 13   laundry, and perform[ing] light cooking and shopping.” (AR 68-69.) Plaintiff also
 14   reported being able to feed pets, take her children to school, clean her kitchen, dust,
 15   sweep, and take out the trash. (AR 69.) Additionally, the ALJ noted that Plaintiff
 16   testified she is able to handwrite a page of notes and write text messages. (Id.)
 17            The ALJ also found that despite reports of depression and anxiety, Plaintiff did
 18   not need reminders to take care of her personal needs, take medication, or go places.
 19   (AR 69, citing AR 337, 339.) She also did not need encouragement to complete daily
 20   tasks.     (Id.)   The ALJ relied on Plaintiff’s ability to go “outside daily and
 21   independently, ke[ep] in contact with others by phone or in person,” and had no issue
 22   getting along with others. (AR 69.) Plaintiff could also use a computer, handle her
 23   finances, and finish what she started. (Id., citing AR 338.) Plaintiff “was able to
 24   follow written and spoken instructions without any significant difficulty.” (AR 69,
 25   citing AR 340.)
 26            “The ALJ may reject a claimant’s symptom testimony if the claimant is able
 27   to spend a substantial part of her day performing household chores . . . that are
 28   transferable to a work setting.” Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996).

                                                  16
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 17 of 27 Page ID #:1203



  1   Plaintiff contends that to the extent the ALJ relies on Plaintiff’s activities of daily
  2   living, “those rarely translate to a capacity for work in a rigorous, demanding setting”
  3   (JS 22), but makes no further argument. Even where “activities suggest some
  4   difficulty functioning, they may be grounds for discrediting the claimant’s testimony
  5   to the extent that they contradict claims of a totally debilitating impairment.” Molina,
  6   674 F.3d at 1113. The Court finds that the ALJ properly found that Plaintiff’s alleged
  7   physical limitations and pain were inconsistent with Plaintiff’s daily activities and
  8   that this was a clear and convincing reason for discounting Plaintiff’s symptom
  9   complaints. See McDermott v. Astrue, 387 F. App’x 732, 733 (9th Cir. 2010) (finding
 10   that ALJ properly discounted claimant’s subjective symptom testimony where
 11   claimant “perform[ed] various chores, shopping, and gardening”).
 12                5.     Conclusion
 13         In sum, the Court finds that the ALJ gave specific and clear and convincing
 14   reasons for discounting Plaintiff’s subjective symptom testimony.
 15         B.     The ALJ Properly Considered the Opinion Evidence of Record
 16         Plaintiff raises several challenges regarding the ALJ’s treatment of opinion
 17   evidence. Plaintiff contends that the ALJ failed to state legally sufficient reasons for
 18   giving limited weight to the opinions of examining physician Peter M. Newton, M.D.
 19   and consultative examiner Vicente Bernabe, D.O. (See JS 5-11, 14-16.) Plaintiff
 20   also contends that the ALJ erred in failing to impose limitations on Plaintiff’s ability
 21   to stand or walk as opined by consultative examiners D. Chan, M.D. and J. Berry,
 22   M.D. (JS 9-10.) The Commissioner contends that “[s]ubstantial evidence supports
 23   the ALJ’s evaluation of the opinion evidence, the RFC finding, and the Step Five
 24   finding.”5 (JS 11; see JS 11-14.)
 25         ///
 26
      5
 27     While not framed as a separate issue, Plaintiff also challenges the ALJ’s decision at
      step five. (See JS 9-10.) Because the Commissioner discusses this argument in its
 28   response, the Court will address this issue.
                                                17
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 18 of 27 Page ID #:1204



  1               1.     Applicable Legal Standards
  2         The ALJ is responsible for assessing a claimant’s RFC “based on all of the
  3   relevant medical and other evidence.” 20 C.F.R. §§ 404.1545(a)(3), 404.1546(c); see
  4   Robbins, 466 F.3d at 883 (citing Soc. Sec. Ruling 96-8p (July 2, 1996), 1996 WL
  5   374184, at *5). In doing so, the ALJ may consider any statements provided by
  6   medical sources, including statements that are not based on formal medical
  7   examinations.    See 20 C.F.R. §§ 404.1513(a), 404.1545(a)(3).           An ALJ’s
  8   determination of a claimant’s RFC must be affirmed “if the ALJ applied the proper
  9   legal standard and his decision is supported by substantial evidence.” Bayliss v.
 10   Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005).
 11         Courts give varying degrees of deference to medical opinions based on the
 12   provider: (1) treating physicians who examine and treat; (2) examining physicians
 13   who examine, but do not treat; and (3) non-examining physicians who do not examine
 14   or treat. Valentine v. Comm’r, Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009).
 15   Most often, the opinion of a treating physician is given greater weight than the
 16   opinion of a non-treating physician, and the opinion of an examining physician is
 17   given greater weight than the opinion of a non-examining physician. See Garrison
 18   v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014).
 19         The ALJ must provide “clear and convincing” reasons to reject the ultimate
 20   conclusions of a treating or examining physician. Embrey v. Bowen, 849 F.2d 418,
 21   422 (9th Cir. 1988); Lester, 81 F.3d at 830-31. When a treating or examining
 22   physician’s opinion is contradicted by another opinion, the ALJ may reject it only by
 23   providing specific and legitimate reasons supported by substantial evidence in the
 24   record. Orn, 495 F.3d at 633; Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d
 25   1155, 1164 (9th Cir. 2008).      “An ALJ can satisfy the ‘substantial evidence’
 26   requirement by ‘setting out a detailed and thorough summary of the facts and
 27   conflicting evidence, stating his interpretation thereof, and making findings.’”
 28   Garrison, 759 F.3d at 1012 (citation omitted).

                                               18
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 19 of 27 Page ID #:1205



  1                2.     Discussion
  2                       a.    Dr. Bernabe
  3         Consultative examiner Dr. Bernabe examined Plaintiff in June 2015. (AR 679-
  4   84.) Dr. Bernabe opined that Plaintiff is able to lift and carry 20 pounds occasionally
  5   and 10 pounds frequently. (AR 683.) Plaintiff could push and pull on an occasional
  6   basis. (Id.) She can walk and stand for six hours out of an eight-hour day. (Id.)
  7   Similarly, she is able to sit six hours out of an eight-hour day. (Id.) Plaintiff can
  8   walk on uneven terrain, climb ladders, and work at heights occasionally, and does
  9   not need an assistive device to walk. (Id.) Dr. Bernabe opined that there were no
 10   limitations for fingering and feeling. (Id.) As to Plaintiff’s ability to reach and
 11   handle, Plaintiff could do so frequently with her right upper extremity and
 12   unrestricted with her left upper extremity. (Id.) Plaintiff is able to bend, crouch,
 13   stoop, and crawl occasionally. (Id.)
 14         The ALJ gave partial weight to the opinion of Dr. Bernabe, because “Dr.
 15   Bernabe was not able to review [Plaintiff’s] treatment history, and some of his
 16   postural and manipulative limitations exceeded the evidence documented in
 17   [Plaintiff’s] treatment notes.” (AR 69.) The ALJ did not discuss Dr. Bernabe’s
 18   opinion that Plaintiff is limited in her ability to stand and/or walk and sit. (See id.)
 19   Plaintiff contends that the ALJ erred in discounting Dr. Bernabe’s opinion. (See JS
 20   9-11.) The Commissioner does not specifically dispute this contention, but, instead,
 21   contends that “any error the ALJ may have made is not material.” (JS 13-14.)
 22         As noted by the ALJ, Dr. Bernabe did not have an opportunity to review
 23   Plaintiff’s medical records. (See AR 679-84.) “[T]he failure to review medical
 24   records is not a specific and legitimate reason to reject an examining physician’s
 25   opinion because the opinion of an examining physician that is based on independent
 26   clinical findings may constitute substantial evidence.” Danny N. v. Berryhill, No.
 27   CV 16-6715-SP, 2018 WL 6305660, at *4 (C.D. Cal. Nov. 30, 2018). Here, Dr.
 28   Bernabe’s opinion was rendered after a complete orthopedic evaluation, including a

                                                19
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 20 of 27 Page ID #:1206



  1   neurological examination. (AR 679-84.) Accordingly, this was not a specific and
  2   legitimate reason for rejecting Dr. Bernabe’s opinion.
  3         However, the ALJ also found that Dr. Bernabe’s opinion exceeded the
  4   evidence documented in Plaintiff’s medical record. (AR 69.) An ALJ may reject a
  5   physician’s opinion where the opinion is inconsistent with the medical record.
  6   Tommasetti, 533 F.3d at 1041. The ALJ found that “later records [did] not document
  7   significant ongoing concerns regarding [Plaintiff’s] shoulder, and later x-rays
  8   confirmed that [Plaintiff’s] surgical repair remained intact without evidence of
  9   significant degenerative changes.”     (AR 69.)     Additionally, “[e]xaminations of
 10   elbows, wrists, hands, fingers, were largely normal.” (Id.) Similarly, the ALJ noted
 11   that “there [was] little evidence of ongoing complication following [Plaintiff’s]
 12   cervical revision, and other procedures and the record documents significant
 13   improvement in [Plaintiff’s] related complaints.” (AR 69-70.) The Court concludes
 14   that the ALJ set out a detailed and thorough summary of the conflicting evidence in
 15   discussing Dr. Bernabe’s opinion and provided a specific and legitimate reason
 16   supported by substantial evidence in assigning partial weight to Dr. Bernabe’s
 17   opinion. See Garrison, 759 F.3d at 1012.
 18         Because the ALJ has provided a specific and legitimate reason for discounting
 19   Dr. Bernabe’s opinion, “[a]ny error in relying on additional reasons to reject [Dr.
 20   Bernabe’s] opinion was harmless.” See Barney v. Berryhill, 769 F. App’x 465, 466
 21   (9th Cir. 2019).
 22                       b.    Drs. Chan and Berry
 23         Dr. Chan reviewed Plaintiff’s application (see AR 188, 190-91), and Dr. Berry
 24   reviewed the application upon reconsideration (see AR 204-05).             Notably, in
 25   assessing Plaintiff’s claim, Dr. Chan found Dr. Bernabe’s opinion was reasonable
 26   and gave the opinion “great weight.” (See AR 188, 190.) Dr. Chan found that
 27   Plaintiff had exertional limitations. (AR 190.) Plaintiff could occasionally lift and/or
 28   carry 20 pounds, but could frequently lift and/or carry 10 pounds. (AR 190-91.) She

                                                20
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 21 of 27 Page ID #:1207



  1   could stand and/or walk for about six hours in an eight-hour workday and could sit
  2   for a total of about six hours in an eight-hour workday with normal breaks. (AR 191.)
  3   Plaintiff’s ability to push and/or pull was unlimited “other than shown, for lift and/or
  4   carry.” (Id.) Plaintiff could occasionally climb ramps, stairs, ladders, ropes, and
  5   scaffolds. (Id.) She could occasionally balance, stoop, kneel, crouch, and crawl.
  6   (Id.)   Dr. Chan opined that Plaintiff did not have any manipulative, visual,
  7   communicative, or environmental limitations. (Id.) Dr. Chan found Plaintiff had a
  8   “light RFC.” (Id.) Dr. Berry adopted Dr. Chan’s RFC finding and found no new
  9   limitations. (AR 205; see AR 204-05.)
 10           As to the opinions of Drs. Chan and Berry, Plaintiff contends that the ALJ
 11   erred by omitting their opined limitations that Plaintiff could sit, stand, and/or walk
 12   for six hours out of an eight-hour workday as part of Plaintiff’s RFC. (JS 9-11.) The
 13   Commissioner contends that any error is not material. (JS 13-14.)
 14           In giving great weight to the opinions of Drs. Chan and Berry, the ALJ noted
 15   that the opinions were “reasonably consistent with the record as a whole” and noted
 16   that the opinions were consistent with Plaintiff’s “ability to walk long distances, bike
 17   over five miles at a time, swim in a river regularly, do laundry, take out trash, drive,
 18   and grocery shop.” (Id.) The ALJ ultimately assessed an RFC for Plaintiff that
 19   allowed for “light work,” but did not expressly impose a standing/walking/sitting
 20   limitation. (AR 63-64.)
 21           Plaintiff contends that this was error because the “full range of light work does
 22   not envision a limitation in standing/walking,” and cites to 20 C.F.R. §§ 404.1567(b)
 23   and 416.967(b). (JS 9; see JS 10.) However, “light work” has been defined “[as
 24   requiring] standing or walking, off and on, for a total of approximately 6 hours of an
 25   8-hour workday.’” Roman v. Colvin, No. ED CV 14-409-SP, 2015 WL 5768375, at
 26   *5 (C.D. Cal. Sept. 29, 2015) (quoting Soc. Sec. Ruling 83-10, 1983 WL 31251, at
 27   *5-6 (Jan. 1, 1983)). Additionally, “[s]itting may occur intermittently during the
 28   remaining time.” Soc. Sec. Ruling 83-10, 1983 WL 31251, at *5-6. Thus, while the

                                                 21
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 22 of 27 Page ID #:1208



  1   ALJ did not specifically include the standing/walking limitation as opined by Drs.
  2   Chan and Berry, the RFC assessment of light work adequately captured this
  3   restriction. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008)
  4   (holding that an RFC assessment adequately captures restrictions in broad functional
  5   areas if it is consistent with the concrete limitations in the medical opinion).
  6   Accordingly, the ALJ did not err in connection with Dr. Chan’s and Dr. Berry’s
  7   opinions.
  8                       c.     Dr. Newton
  9         Dr. Newton examined Plaintiff in June 2013 (see AR 574-96), in August 2015
 10   (see AR 744-67), and again in August 2018, this last examination occurring after the
 11   date of the ALJ’s decision (see AR 10 -41).
 12         In June 2013, after examining Plaintiff and reviewing her medical history, Dr.
 13   Newton found that Plaintiff “has a significant right shoulder condition. She . . .
 14   developed significant stiffness in the right shoulder consistent with impingement and
 15   adhesive capsulitis.” (AR 592.) As to Plaintiff’s work limitations, Dr. Newton
 16   opined that Plaintiff had “permanent work restrictions for the cervical spine of no
 17   lifting of more than 15 pounds and no repetitive or prolonged overhead work.” (AR
 18   594.) She could lift no more that 15 pounds and could not lift repeatedly to or above
 19   shoulder level. (Id.) “With respect to the lumbar spine, she has permanent work
 20   restrictions of no lifting more than 15 pounds, no prolonged walking, sitting or
 21   standing more than 30 minutes per hour and no repetitive bending, stooping, twisting,
 22   squatting or turning.” (Id.)
 23         On August 4, 2015, Dr. Newton examined Plaintiff again and reviewed her
 24   medical records. (AR 744-67.) Dr. Newton opined that Plaintiff could not engage
 25   in “heavy lifting (10 pounds) and no repetitive or prolonged overhead work.” (AR
 26   766.) Additionally, Plaintiff could not engage in repetitive lifting to or above
 27   shoulder level. (Id.) Plaintiff could not engage in “repetitive bending, stooping,
 28   twisting, squatting[,] or turning.” (Id.)

                                                  22
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 23 of 27 Page ID #:1209



  1           In August 2018, after examining Plaintiff and reviewing her medical records,
  2   Dr. Newton opined that Plaintiff could not engage in “heavy lifting (5 pounds).” (AR
  3   39.) Additionally, Plaintiff could not engage in prolonged overhead work, no lifting
  4   to or above shoulder level, and no repetitive bending, stooping, twisting, squatting,
  5   or turning. (Id.) Dr. Newton further explained that Plaintiff “[m]ay not lift/carry at
  6   a height of 4 feet more than 5 lbs. for more than 4 hours per day.” (Id.) Dr. Newton
  7   also opined that Plaintiff could work with restrictions including standing, walking,
  8   and climbing for “6-8” hours. (Id.) She has no restriction as to her ability to sit,
  9   kneel, crawl, grasp, push, or pull. (Id.) She can bend forward and twist for “1-2”
 10   hours. (Id.)
 11           The ALJ gave “limited weight” to Dr. Newton’s June 2013 and August 2015
 12   opinions. (AR 70.) The ALJ explained that Dr. Newton’s June 2013 opinion that
 13   Plaintiff was “limited to 15-pound limit, plus walking, sitting[,] or standing no more
 14   than 30 minutes per hour, and a ‘whole person impairment’ of 27%” was adopted by
 15   Plaintiff’s treating physician, Walter H. Burnham, M.D. (Id.; see AR 705-08.)
 16   However, the ALJ noted that Dr. Burnham indicated in November 2014 that Plaintiff
 17   could lift up to 20 pounds and he was encouraging Plaintiff to walk two miles per
 18   day. (AR 70.) The ALJ concluded that the record did not support greater limitations.
 19   (Id.)
 20           Plaintiff contends that the ALJ erred in failing to “state legally sufficient
 21   reasons for rejecting the opinions of Dr. Newton limiting [Plaintiff] to 15 pounds, no
 22   repetitive lifting to or above shoulder level, and no single posture (walking, sitting,
 23   or standing) more than 30 minutes per hour.” (JS 10.)
 24           As an examining physician whose opinion has been contradicted by a treating
 25   physician, Dr. Burnham, the ALJ was required to provide specific and legitimate
 26   reasons supported by substantial evidence for rejecting Dr. Newton’s opinions. See
 27   Lester, 81 F.3d at 830. An ALJ provides a specific and legitimate reason for
 28   discounting a physician’s opinion where the opinion is inconsistent with the medical

                                                23
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 24 of 27 Page ID #:1210



  1   record. Fennell v. Berryhill, 721 F. App’x 652, 654 (9th Cir. 2018) (finding that the
  2   ALJ gave specific and legitimate reasons for discounting a physician’s opinion
  3   namely because the opinion was inconsistent with the longitudinal medical record);
  4   see Tommasetti, 533 F.3d at 1041.
  5         Here, the ALJ reasoned that greater limitations were not supported by the
  6   record because Plaintiff’s condition had improved significantly with treatment and
  7   “she retained grossly intact strength, mobility, and sensation without focal motor
  8   deficits and is able to engage in significant physical activity including bike riding,
  9   swimming, and walking.” (AR 70, citing AR 485, 660, 680, 682, 702, 724, 728, 733,
 10   739, 757, 764, 790, 842, 1008.) The ALJ relied on multiple records documenting
 11   Plaintiff’s improvement. (Id.) Although the evidence may be susceptible to more
 12   than one rational interpretation, the ALJ’s interpretation of the evidence is rational
 13   and must be upheld. See Ryan, 528 F.3d at 1198 (citing Burch, 400 F.3d at 679); see
 14   Robbins, 466 F.3d at 882 (“If the evidence can support either affirming or reversing
 15   the ALJ’s conclusion, we may not substitute our judgment for that of the ALJ.”).
 16   Accordingly, the Court finds that the ALJ offered a legally sufficient reason for
 17   discounting Dr. Newton’s June 2013 and August 2015 opinions.
 18         After the ALJ’s decision, Plaintiff submitted a request for review to the
 19   Appeals Council and submitted additional evidence including Dr. Newton’s August
 20   2018 evaluation in support of her claim. (AR 1-4.) In denying Plaintiff’s request,
 21   the Appeals Council found that Dr. Newton’s August 2018 evaluation did not relate
 22   to the period at issue and thus did “not affect the decision about whether [Plaintiff
 23   was] disabled beginning on or before May 31, 2018.” (AR 2.)
 24         As to Dr. Newton’s August 2018 evaluation, Plaintiff contends that “the
 25   evaluation describes the status after surgical procedures before the date of the ALJ’s
 26   decision.” (JS 10.) According to Plaintiff, “[t]he medical evidence counts in the
 27   substantial evidence and analysis.” (JS 10-11.)
 28         ///

                                               24
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 25 of 27 Page ID #:1211



  1         “The Commissioner’s regulations permit claimants to submit new and material
  2   evidence to the Appeals Council and require the Council to consider that evidence in
  3   determining whether to review the ALJ’s decision, so long as the evidence relates to
  4   the period on or before the ALJ’s decision.” Brewes v. Comm’r of Soc. Sec. Admin.,
  5   682 F.3d 1157, 1162 (9th Cir. 2012). Where the Appeals Council has determined
  6   that the new evidence does not correspond to the period on or before the date of the
  7   ALJ’s decision, the evidence is not part of the administrative record, and thus the
  8   claimant has the burden of “demonstrating materiality and good cause for remand
  9   under 42 U.S.C. § 405(g).” Bales v. Berryhill, 688 F. App’x 495, 496 (9th Cir. 2017);
 10   see also Bruton v. Massanari, 268 F.3d 824, 827 (9th Cir. 2001).
 11         “To demonstrate good cause, the claimant must demonstrate that the new
 12   evidence was unavailable earlier.” Mayes, 276 F.3d at 463. “To be material, the new
 13   evidence must bear ‘directly and substantially on the matter in dispute.’” MacKelvey
 14   v. Berryhill, No. 2:16-CV-08044-KES, 2017 WL 4564697, at *5 (C.D. Cal. Oct. 11,
 15   2017) (quoting Mayes, 276 F.3d at 462). “This means it must be probative of the
 16   claimant’s condition at or before the time of the disability hearing.” Id.
 17         Here, the Court finds that Plaintiff has not established good cause for the late
 18   submission of evidence. While the evidence was unavailable until August 15, 2018,
 19   when Dr. Newton examined Plaintiff, “[a] claimant does not meet the good cause
 20   requirement by merely obtaining a more favorable report once his or her claim has
 21   been denied.” Mayes, 276 F.3d at 463. Plaintiff provides no explanation as to why
 22   Dr. Newton’s opinion was not sought earlier. (See JS 5-11, 14-16.) Accordingly,
 23   Plaintiff fails to meet the good cause requirement and remand is not warranted in
 24   connection with Dr. Newton’s August 2018 evaluation. See Carter v. Berryhill, 738
 25   F. App’x 534, 536 (9th Cir. 2018) (“[Claimant] fails to establish good cause because
 26   he offers no explanation for why this evidence was not available earlier.”); Rodriguez
 27   v. Comm’r of Soc. Sec. Admin., No. SACV 17-1456 JC, 2018 WL 6831535, at *11
 28   (C.D. Cal. Dec. 27, 2018) (“Plaintiff does not establish good cause simply by

                                                25
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 26 of 27 Page ID #:1212



  1   obtaining a new report from a physician who effectively reiterates the same medical
  2   opinions that the ALJ rejected in an unfavorable decision.”).
  3                      d.     Vocational Expert’s Testimony at Step Five
  4         Within her argument regarding the ALJ’s consideration of the medical
  5   opinions, Plaintiff contends that the ALJ erred at step five. (JS 9-10; see JS 11.)
  6   Plaintiff argues that the “vocational expert did not respond to a question involving
  7   any limitation in standing/walking.” (JS 9-10.) Plaintiff appears to contend that, as
  8   a result, the ALJ erred in relying on the VE’s testimony at step five in finding that
  9   Plaintiff could perform the occupations of (1) cleaner, housekeeping; (2) laundry
 10   worker, domestic; and (3) storage facility clerk. (JS 9-10; see AR 73.)
 11         At step five, the burden shifts to the Commissioner “to identify specific jobs
 12   existing in substantial numbers in the national economy that [a] claimant can perform
 13   despite [his] identified limitations.” Zavalin v. Colvin, 778 F.3d 842, 845 (9th Cir.
 14   2015) (alteration in original) (quoting Johnson v. Shalala, 60 F.3d 1428, 1432 (9th
 15   Cir. 1995)). The Commissioner can meet that burden through VE testimony or “by
 16   reference to the Medical-Vocational Guidelines at 20 C.F.R. pt. 404, subpt. P, app.
 17   2.” Lounsburry v. Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006).
 18         Here, the ALJ presented the VE with a hypothetical person sharing the same
 19   general RFC as Plaintiff. (AR 176-77.) Specifically, the ALJ asked the VE to
 20   consider an “individual [that] can perform work at the light exertional[] level as that
 21   term is defined within the applicable Rulings and Regulations.” (AR 176.) After
 22   asking some follow-up questions, the ALJ asked the VE whether there were jobs in
 23   the national economy that the hypothetical person could perform. (AR 177.) The
 24   VE responded: “Yes, Judge. Pretty much all of the full range of light, unskilled
 25   work.” (Id.) The ALJ confirmed with the VE that he “did state occasional for all
 26   postural limitations” and “non-exertional limitations.” (AR 177-78.) The VE then
 27   testified that Plaintiff could perform the occupations of cleaner, housekeeping;
 28   laundry worker, domestic; and storage facility clerk. (AR 178.) “The hypothetical

                                                26
Case 5:19-cv-01096-RAO Document 24 Filed 04/17/20 Page 27 of 27 Page ID #:1213



  1   that the ALJ posed to the VE contained all of the limitations that the ALJ found
  2   credible and supported by substantial evidence in the record. The ALJ’s reliance on
  3   testimony the VE gave in response to the hypothetical therefore was proper.” Bayliss,
  4   427 F.3d at 1217. Accordingly, the ALJ did not err in relying on the VE’s testimony
  5   at step five.
  6                   3.   Conclusion
  7          The ALJ did not err in giving Dr. Bernabe’s opinion partial weight or in
  8   connection with the limitations opined by Drs. Chan and Berry. Similarly, the ALJ
  9   did not err in giving Dr. Newton’s June 2013 and August 2015 opinions limited
 10   weight. As to Dr. Newton’s 2018 opinion, Plaintiff has failed to meet her burden to
 11   show good cause for the late submission of this evidence. In sum, remand is not
 12   warranted.
 13   V.     CONCLUSION
 14          IT IS ORDERED that Judgment shall be entered AFFIRMING the decision of
 15   the Commissioner denying benefits.
 16          IT IS FURTHER ORDERED that the Clerk of the Court serve copies of this
 17   Order and the Judgment on counsel for both parties.
 18
 19   DATED: April 17, 2020
                                            ROZELLA A. OLIVER
 20
                                            UNITED STATES MAGISTRATE JUDGE
 21
 22
 23                                        NOTICE
 24   THIS DECISION IS NOT INTENDED FOR PUBLICATION IN WESTLAW,
      LEXIS/NEXIS, OR ANY OTHER LEGAL DATABASE.
 25
 26
 27
 28
                                               27
